IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MICHAEL CONE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3840

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 2, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Michael Cone, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.